 
Exhibit 10.56



 
Linear Technology Corporation
 
3.125% Convertible Senior Notes Due May 1, 2027
 
Registration Rights Agreement
 


 
April 24, 2007
 
Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, New York 10010-3629


Ladies and Gentlemen:
 
Linear Technology Corporation, a Delaware corporation (the “Company”), proposes
to issue and sell to you (the “Initial Purchaser”), its 3.125% Convertible
Senior Notes Due May 1, 2027 (the “Notes”), upon the terms set forth in the
Purchase Agreement by and between the Company and the Initial Purchaser, dated
April 18, 2007 (the “Purchase Agreement”), relating to the initial placement
(the “Initial Placement”) of the Notes. In certain circumstances, the Notes will
be convertible for shares of common stock, par value $0.001 per share (the
“Common Stock”), of the Company in accordance with the terms of the Notes and
the Indenture (as defined below). To induce the Initial Purchaser to purchase
the Notes pursuant to the Purchase Agreement, the holders of the Notes will have
the benefit of this registration rights agreement by and between the Company and
the Initial Purchaser whereby the Company agrees with you for your benefit and
the benefit of the holders from time to time of the Notes (including the Initial
Purchaser) (each a “Holder” and, collectively, the “Holders”), as follows:
 
1.  Definitions.
 
Capitalized terms used herein without definition shall have their respective
meanings set forth in the Purchase Agreement. As used in this Agreement, the
following capitalized defined terms shall have the following meanings:
 
“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.
 
“Additional Interest” shall have the meaning set forth in Section 7 hereof.
 
“Affiliate” shall have the meaning specified in Rule 405 under the Act and the
terms “controlling” and “controlled” shall have meanings correlative thereto.
 
“Automatic Shelf Registration Statement” shall mean a Registration Statement
filed by a Well-Known Seasoned Issuer which shall become effective upon filing
thereof pursuant to General Instruction I.D for Form S-3.
 
“Broker-Dealer” shall mean any broker or dealer registered as such under the
Exchange Act.
 
“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.
 
“Closing Date” shall mean the first date of the original issuance of the Notes.
 
“Common Stock” shall have the meaning set forth in the preamble.
 
“Commission” shall mean the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------


“Conversion Price” shall have the meaning specified in the Indenture.
 
“Deferral Period” shall have the meaning indicated in Section 3(i) hereof.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.
 
“Final Memorandum” shall mean the offering circular, dated April 18, 2007,
relating to the Notes, including any and all annexes thereto and any information
incorporated by reference therein as of such date.
 
“Holder” shall have the meaning set forth in the preamble hereto.
 
“Indenture” shall mean the Indenture relating to the Notes, dated as of April
24, 2007, by and between the Company and U.S. Bank National Association as
trustee, as the same may be amended, modified or supplemented from time to time
in accordance with the terms thereof.
 
“Initial Placement” shall have the meaning set forth in the preamble hereto.
 
“Initial Purchaser” shall have the meaning set forth in the preamble hereto.
 
“Losses” shall have the meaning set forth in Section 5(d) hereof.
 
“Majority Holders” shall mean, on any date, Holders of a majority of the Common
Stock registered under the Shelf Registration Statement constituting Registrable
Securities; provided that for purposes of any determination of Majority Holders,
the Holders of the Notes will be counted on an as converted basis.
 
“Managing Underwriters” shall mean the investment banker or investment bankers
and manager or managers that administer an underwritten offering, if any,
conducted pursuant to Section 6 hereof.
 
“NASD Rules” shall mean the Conduct Rules and the By-Laws of the National
Association of Securities Dealers, Inc.
 
“Notes” shall have the meaning set forth in the preamble.
 
“Notice and Questionnaire” shall mean a written notice delivered to the Company
substantially in the form attached as Annex A to the Final Memorandum.
 
“Notice Holder” shall mean, on any date, any Holder of Registrable Securities
that has delivered a properly completed Notice and Questionnaire to the Company,
and any information to be furnished pursuant to Section 3(k), on or prior to
such date.
 
“Prospectus” shall mean a prospectus included in the Shelf Registration
Statement (including, without limitation, a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A or Rule 430B under the Act),
as amended or supplemented by any prospectus supplement, with respect to the
terms of the offering of any portion of the Notes or the Common Stock covered by
the Shelf Registration Statement, and all amendments and supplements thereto,
including any and all exhibits thereto and any information incorporated by
reference therein.
 
“Purchase Agreement” shall have the meaning set forth in the preamble hereto.
 
“Registrable Securities” shall mean the Notes and the shares of Common Stock
issuable upon conversion of the Notes initially sold to the Initial Purchaser
pursuant to the Purchase Agreement other than those that have (i) been
registered under the Shelf Registration Statement and disposed of in accordance
therewith, (ii) become eligible to be sold without restriction as contemplated
by Rule 144(k) under the Act or any successor rule or regulation thereto that
may be adopted by the Commission, (iii) ceased to be outstanding, whether as a
result of redemption, repurchase, cancellation, conversion or otherwise, or
(iv) been sold to the public pursuant to Rule 144 under the Act.
 

--------------------------------------------------------------------------------


“Shelf Registration Period” shall have the meaning set forth in Section 2(c)
hereof.
 
“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company pursuant to the provisions of Section 2 hereof which covers some or
all of the Notes and the Common Stock issuable upon conversion of the Notes on
an appropriate form under Rule 415 under the Act, or any similar rule that may
be adopted by the Commission, amendments and supplements to such registration
statement, including post-effective amendments, in each case including the
Prospectus contained therein, all exhibits thereto and all material incorporated
by reference therein.
 
“underwriter” shall mean any underwriter of Notes or Common Stock in connection
with an offering thereof under the Shelf Registration Statement.
 
“Well-Known Seasoned Issuer” or “WKSI” shall have the meaning set forth in Rule
405 under the Act.
 
2.  Shelf Registration.
 
 (a) The Company shall no later than 120 days after the Closing Date file with
the Commission a Shelf Registration Statement (which shall be, if the Company is
then a WKSI, an Automatic Shelf Registration Statement) providing for the
registration of, and the sale on a continuous or delayed basis by the Holders
of, all of the Registrable Securities, from time to time in accordance with the
methods of distribution elected by such Holders, pursuant to Rule 415 under the
Act or any similar rule that may be adopted by the Commission.
 
(b)  If the Shelf Registration Statement is not an Automatic Shelf Registration
Statement, the Company shall use its commercially reasonable efforts to cause
the Shelf Registration Statement to become or be declared effective under the
Act no later than 180 days after the Closing Date.
 
(c)  The Company shall use its commercially reasonable efforts to keep the Shelf
Registration Statement continuously effective, supplemented and amended as
required by the Act, in order to permit the Prospectus forming part thereof to
be usable by Holders for a period (the “Shelf Registration Period”) from the
date the Shelf Registration Statement is declared effective by the Commission
(or becomes effective in the case of an Automatic Shelf Registration Statement)
until the earliest of (i) two years from the latest date of original issuance of
the Notes; (ii) the date when all Registrable Securities shall have been
registered under the Securities Act and disposed of; (iii) the date on which all
Registrable Securities held by non-affiliates are eligible to be sold to the
public pursuant to Rule 144(k) under the Securities Act; and (iv) the date upon
which there are no Registrable Securities outstanding. None of the Company or
any of its securityholders (other than the Holders of Registrable Securities)
shall have the right to include any securities of the Company in any Shelf
Registration Statement other than Registrable Securities.
 
(d)  The Company shall cause the Shelf Registration Statement and the related
Prospectus and any amendment or supplement thereto, as of the effective date of
the Shelf Registration Statement or such amendment or supplement, (i) to comply
in all material respects with the applicable requirements of the Act; and
(ii) not to contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.
 
(e)  The Company shall issue a press release through a reputable national
newswire service announcing the anticipated effective date of the Shelf
Registration Statement at least 15 Business Days prior to the anticipated
effective date thereof. In addition, the Company will give notice of its
intention to file the Shelf Registration Statement to the Holders in the same
manner as the Company would give notice to the holders of the Notes under the
Indenture. Each Holder of Registrable Securities agrees to deliver a Notice and
Questionnaire and such other information as the Company may reasonably request
in writing, if any, to the Company at least ten Business Days prior to the
anticipated effective date of the Shelf Registration Statement as announced in
the press release. If a Holder does not timely complete and deliver a Notice and
Questionnaire or provide the other information the Company may request, that
Holder will not be named as a selling securityholder in the Prospectus and will
not be permitted to sell its securities under the Shelf Registration Statement.
From and after the effective date of the Shelf Registration Statement, the
Company shall use commercially reasonable efforts, as promptly as is practicable
after the date a Notice and Questionnaire is delivered, and in any event within
five Business Days after such date, (i) if required by applicable law, to file
with the Commission a post-effective amendment to the Shelf Registration
Statement; and, if the Company shall file a post-effective amendment to the
Shelf Registration Statement, use commercially reasonable efforts to cause such
post-effective amendment to be declared effective under the Act as promptly as
is practicable; or to prepare and, if permitted or required by applicable law,
to file a supplement to the related Prospectus or an amendment or supplement to
any document incorporated therein by reference or file any other required
document so that the Holder delivering such Notice and Questionnaire is named as
a selling securityholder in the Shelf Registration Statement and the related
Prospectus, and so that such Holder is permitted to deliver such Prospectus to
purchasers of the Registrable Securities in accordance with applicable law;
provided, that the Company shall not be required to file more than one
post-effective amendment in any calendar quarter or to file a supplement or
post-effective amendment during any Deferral Period; (ii) provide such Holder,
upon request, copies of any documents filed pursuant to Section 2(e)(i) hereof;
and (iii) notify such Holder as promptly as practicable after the effectiveness
under the Act of any post-effective amendment filed pursuant to Section 2(e)(i)
hereof; provided, that if such Notice and Questionnaire is delivered during a
Deferral Period, the Company shall so inform the Holder delivering such Notice
and Questionnaire and shall take the actions set forth in clauses (i), (ii) and
(iii) above upon expiration of the Deferral Period in accordance with
Section 3(i) hereof. Notwithstanding anything contained herein to the contrary,
the Company shall be under no obligation to name any Holder that is not a Notice
Holder as a selling securityholder in the Shelf Registration Statement or
related Prospectus; provided, however, that any Holder that becomes a Notice
Holder pursuant to the provisions of this Section 2(e) (whether or not such
Holder was a Notice Holder at the effective date of the Shelf Registration
Statement) shall be named as a selling securityholder in the Shelf Registration
Statement or related Prospectus in accordance with the requirements of this
Section 2(e). Each Holder named as a selling securityholder in the Prospectus
agrees to promptly furnish to the Company all information required to be
disclosed in order to make information previously furnished to the Company by
the Holder not materially misleading and any other information regarding such
Holder and the distribution of such Holder’s Registrable Securities as the
Company may from time to time reasonably request in writing.
 

--------------------------------------------------------------------------------


3.  Registration Procedures.
 
The following provisions shall apply in connection with the Shelf Registration
Statement.
 
(a)  The Company shall:
 
(i)  furnish to the Initial Purchaser and to counsel for the Notice Holders (if
appointed in accordance with Section 4), prior to the filing thereof with the
Commission, a copy of the Shelf Registration Statement and each amendment
thereto and each amendment or supplement, if any, to the Prospectus included
therein (including all documents incorporated by reference therein after the
initial filing) and shall reflect in each such document, when so filed with the
Commission, such comments as the Initial Purchaser reasonably proposes within
three Business Days of the delivery of such document to the Initial Purchaser;
and
 
(ii)  include information regarding the Notice Holders and the methods of
distribution they have elected for their Registrable Securities provided to the
Company in Notices and Questionnaires in a timely manner, as provided above, as
necessary to permit such distribution by the methods specified therein.
 
(b)  The Company shall ensure that:
 
(i)  the Shelf Registration Statement and any amendment thereto and any
Prospectus forming part thereof and any amendment or supplement thereto complies
in all material respects with the Act; and
 
(ii)  the Shelf Registration Statement and any amendment thereto does not, when
it becomes effective, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading.
 
(c)  The Company shall advise the Initial Purchaser (solely with respect to
clause (i) below), the Notice Holders and any underwriter that has provided in
writing to the Company a telephone or facsimile number and address for notices,
and confirm such advice in writing, if requested (which notice pursuant to
clauses (ii)-(v) below shall be accompanied by an instruction to suspend the use
of the Prospectus until the Company shall have remedied the basis for such
suspension):
 
(i)  when the Shelf Registration Statement and any amendment thereto (other than
supplements that do nothing more than name Holders and provide information with
respect thereto or that are required to be filed by the Company under the
Exchange Act) has been filed with the Commission and when the Shelf Registration
Statement or any post-effective amendment thereto has become effective;
 
(ii)  of any request by the Commission for any amendment or supplement to the
Shelf Registration Statement or the Prospectus or for additional information
with respect thereto;
 
(iii)  of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or the institution or
threatening of any proceeding for that purpose, of the issuance by the
Commission of a notification of objection to the use of the form on which the
Registration Statement has been filed, and of the happening of any event that
causes the Company to become an “ineligible issuer” as defined in Commission
Rule 405;
 
(iv)  of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Common Stock included therein for sale in
any jurisdiction or the institution or any written threat of any proceeding for
such purpose; and
 
(v)  of the happening of any event that requires any change in the Shelf
Registration Statement or the Prospectus so that, as of such date, they (A) do
not contain any untrue statement of a material fact and (B) do not omit to state
a material fact required to be stated therein or necessary to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.
 
Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event or the discovery of any facts, each of the kind described
in clauses (ii) through (v) hereof, such Holder will forthwith discontinue
disposition of Registrable Securities pursuant to the Prospectus included in the
Shelf Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 3(h) hereof or
written notice from the Company that the Shelf Registration Statement is again
effective and no amendment or supplement is needed, and, if so directed by the
Company, such Holder will deliver to the Company (at the Company’s expense) all
copies in such Holder’s possession, other than permanent file copies then in
such Holder’s possession, of the Prospectus covering such Registrable Securities
current at the time of receipt of such notice.
 
(d)  The Company shall use its commercially reasonable efforts to prevent the
issuance of any order suspending the effectiveness of the Shelf Registration
Statement or the qualification of the securities therein for sale in any
jurisdiction and, if issued, to obtain as soon as practicable the withdrawal
thereof. The Company shall undertake additional actions as required to permit
unrestricted resales of the Common Stock in accordance with the terms and
conditions of this Agreement.
 
(e)  Upon request, the Company shall furnish to each Notice Holder, without
charge, at least one copy of the Shelf Registration Statement and any
post-effective amendment thereto, including all material incorporated therein by
reference, and, if a Notice Holder so requests in writing, all exhibits thereto
(including exhibits incorporated by reference therein).
 

--------------------------------------------------------------------------------


(f)  During the Shelf Registration Period, the Company shall promptly deliver to
each Notice Holder and any sales or placement agents or underwriters acting on
their behalf, without charge, as many copies of the Prospectus (including the
preliminary Prospectus, if any) included in the Shelf Registration Statement and
any amendment or supplement thereto as any such person may reasonably request.
The Company consents to the use of the Prospectus or any amendment or supplement
thereto by each of the foregoing in connection with the offering and sale of the
Registrable Securities in the manner contemplated by the Prospectus.
 
(g)  Prior to any offering of Common Stock pursuant to the Shelf Registration
Statement, the Company shall use commercially reasonable efforts to arrange for
the qualification of the Registrable Securities for sale under the laws of such
jurisdictions as any Notice Holder shall reasonably request in writing and shall
use reasonable best efforts to maintain such qualification in effect so long as
required; provided that in no event shall the Company be obligated to qualify to
do business or as a dealer in any jurisdiction where it is not then so qualified
or to take any action that would subject it to taxation or service of process in
any jurisdiction where it is not then so subject.
 
(h)  Upon the occurrence of any event contemplated by subsections (c)(ii)
through (v) above, the Company shall as promptly as practicable (or within the
time period provided for by Section 3(i) hereof, if applicable) prepare a
post-effective amendment to the Shelf Registration Statement or an amendment or
supplement to the related Prospectus or file any other required document so
that, as thereafter delivered to the Initial Purchaser of the Registrable
Securities included therein, the Prospectus will not include an untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
 
(i)  Upon the occurrence or existence of any pending corporate development,
public filings with the Commission or any other material event that, in the
reasonable judgment of the Company, makes it appropriate to suspend the
availability of the Shelf Registration Statement and the related Prospectus, the
Company shall give notice (without notice of the nature or details of such
events) to the Notice Holders that the availability of the Shelf Registration
Statement is suspended and, upon actual receipt of any such notice, each Notice
Holder agrees not to sell any Registrable Securities pursuant to the Shelf
Registration Statement until such Notice Holder’s receipt of copies of the
supplemented or amended Prospectus provided for in Section 3(h) hereof, or until
it is advised in writing by the Company that the Prospectus may be used, and has
received copies of any additional or supplemental filings that are incorporated
or deemed incorporated by reference in such Prospectus. The period during which
the availability of the Shelf Registration Statement and any Prospectus is
suspended (the “Deferral Period”) shall not exceed 90 days in any 12-month
period. Each Holder shall keep confidential any communications received by it
from the Company regarding the suspension of the use of the Prospectus, except
as required by applicable law.
 
(j)  The Company shall comply with all applicable rules and regulations of the
Commission and shall make generally available to its securityholders an earnings
statement satisfying the provisions of Section 11(a) and Rule 158 of the Act (in
either case, or such longer period as permitted by the Commission pursuant to
Rule 12b-25 promulgated under the Exchange Act) no later than 45 days after the
end of a 12-month period (or 90 days, if such period is a fiscal year) beginning
with the first month of the Company’s first fiscal quarter commencing after the
effective date of the Shelf Registration Statement.
 
(k)  In addition to the Notice and Questionnaire, the Company may require each
Holder of Registrable Securities to be sold pursuant to the Shelf Registration
Statement to furnish to the Company such information regarding the Holder and
the distribution of such Registrable Securities as the Company may from time to
time reasonably require for inclusion in the Shelf Registration Statement. The
Company may exclude from the Shelf Registration Statement the Registrable
Securities of any Holder that fails to furnish such information within 15 days
after receiving such request.
 
(l)  In connection with an underwritten offering of the Registrable Securities,
and subject to Section 6 hereof, the Company shall enter into customary
agreements (including, if requested, an underwriting agreement in customary
form) and take all other customary actions in order to expedite or facilitate
the registration or the underwritten disposition of Registrable Securities, and
in connection therewith, if an underwriting agreement is entered into, cause the
same to contain customary indemnification provisions and procedures.
 

--------------------------------------------------------------------------------


(m)  Subject to Section 6 hereof, the Company shall:
 
(i)  make reasonably available for inspection during normal business hours and
upon prior notice by a representative of the Notice Holders of Registrable
Securities to be registered thereunder, any underwriter participating in any
disposition pursuant to the Shelf Registration Statement, and any attorney,
accountant or other agent retained by the Holders or any such underwriter all
relevant financial and other records and pertinent corporate documents of the
Company and its subsidiaries; provided that such persons shall, at the Company’s
request, first agree in writing with the Company that any information that is
designated by the Company in writing as confidential at the time of delivery of
such information shall be kept confidential by such persons and shall be used
solely for the purpose of exercising rights under this Agreement; and provided,
further, that the Company shall not be required to disclose any information
subject to the attorney-client privilege or attorney work product privilege if
and to the extent such disclosure would constitute a waiver of such privilege;
 
(ii)  use its commercially reasonable efforts to cause the appropriate officers,
directors, employees, accountants and auditors of the Company to make available
for inspection during normal business hours all relevant information reasonably
requested by such Holders or any such underwriter, attorney, accountant or agent
in connection with the Shelf Registration Statement as is customary for similar
due diligence examinations; provided, however, that the foregoing inspection and
information gathering shall be coordinated on behalf of the Notice Holders or
the Initial Purchaser by one counsel designated by and on behalf of such other
parties as described in Section 4 hereof; provided, further, that such persons
shall, at the Company’s request, first agree in writing with the Company that
any information that is designated by the Company in writing as confidential at
the time of delivery of such information shall be kept confidential by such
persons and shall be used solely for the purpose of exercising rights under this
Agreement; and provided, further, that the Company shall not be required to
disclose any information subject to the attorney-client privilege or attorney
work product privilege if and to the extent such disclosure would constitute a
waiver of such privilege;
 
(iii)  make such representations and warranties to the Holders of Registrable
Securities registered thereunder and the underwriters, if any, in form,
substance and scope as are customarily made by issuers to underwriters in
primary underwritten offerings and covering matters including, but not limited
to, those set forth in the Purchase Agreement;
 
(iv)  if requested by any Notice Holder in connection with an underwritten
offering of the Registrable Securities, obtain opinions of counsel to the
Company in customary form addressed to the Managing Underwriters, if any, and
each selling Holder that is an underwriter;
 
(v)  obtain “comfort” letters and updates thereof from the independent certified
public accountants of the Company (and, if necessary, any other independent
certified public accountants of any subsidiary of the Company or of any business
acquired by the Company for which financial statements and financial data are,
or are required to be, included in the Shelf Registration Statement), addressed
to each selling Holder of Registrable Securities registered thereunder that is
an underwriter and the Managing Underwriters, if any, in customary form and
covering matters of the type customarily covered in “comfort” letters to
underwriters in connection with similar underwritten offerings; and
 
(vi)  deliver such documents and certificates as may be reasonably requested by
the Majority Holders or the Managing Underwriters, if any, including those to
evidence compliance with Section 3(j) hereof and with any customary conditions
(including without limitation lock-up agreements with directors and officers)
contained in the underwriting agreement or similar agreement entered into by the
Company in connection with such underwritten offering.
 
The actions set forth in clauses (iii), (iv), (v) and (vi) of this paragraph
(m) shall be performed in connection with any underwriting or similar agreement
as and to the extent required thereunder.
 
(n)  In the event that any Broker-Dealer shall underwrite any Registrable
Securities or participate as a member of an underwriting syndicate or selling
group or “assist in the distribution” (within the meaning of the NASD Rules)
thereof, whether as a Holder of such Registrable Securities or as an
underwriter, a placement or sales agent or a broker or dealer in respect
thereof, or otherwise, the Company shall use its reasonable best efforts to
assist such Broker-Dealer in complying with the NASD Rules (subject to the same
limitations and qualifications regarding confidentiality, attorney-client
privilege and attorney work product privilege described in Section 3(m) above).
 

--------------------------------------------------------------------------------


(o)  The Company shall use its commercially reasonable efforts to take all other
steps necessary to effect the registration of the Registrable Securities covered
by the Shelf Registration Statement.
 
4.  Registration Expenses.
 
The Company shall bear all expenses incurred in connection with the performance
of its obligations under Sections 2 and 3 hereof and shall reimburse the Holders
for the reasonable fees and disbursements of one firm or counsel (which, if
appointed, shall be a nationally recognized law firm experienced in securities
matters designated by the Majority Holders) to act as counsel for the Holders in
connection therewith. Notwithstanding the foregoing, each Holder shall pay all
underwriting discounts and commissions, broker fees and commissions, and
transfer taxes, if any, relating to the sale or disposition of such Holder’s
Securities pursuant to the Shelf Registration Statement.
 
5.  Indemnification and Contribution.
 
 (a) The Company agrees to indemnify and hold harmless each Holder of
Registrable Securities covered by the Shelf Registration Statement, the Initial
Purchaser, the directors, officers, employees, Affiliates and agents of each
such Holder or Initial Purchaser and each person who controls any such Holder or
Initial Purchaser within the meaning of either the Act or the Exchange Act
against any and all losses, claims, damages or liabilities, joint or several, to
which they or any of them may become subject under the Act, the Exchange Act or
other federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in the Shelf Registration Statement as
originally filed or in any amendment thereof, or in any preliminary Prospectus
or the Prospectus, or in any amendment thereof or supplement thereto, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any preliminary Prospectus or the Prospectus, in the
light of the circumstances under which they were made) not misleading, and
agrees to reimburse each such indemnified party, as incurred, for any legal or
other expenses reasonably incurred by it in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case to the extent that any such
loss, claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Company by or on behalf of the party claiming indemnification specifically
for inclusion therein. This indemnity agreement shall be in addition to any
liability that the Company may otherwise have to the indemnified party.
 
The Company also agrees to indemnify as provided in this Section 5(a) or
contribute as provided in Section 5(d) hereof to Losses of each underwriter, if
any, of Registrable Securities registered under the Shelf Registration
Statement, its directors, officers, employees, Affiliates or agents and each
person who controls such underwriter on substantially the same basis as that of
the indemnification of the Initial Purchaser and the selling Holders provided in
this paragraph (a) and shall, if requested by any Holder, enter into an
underwriting agreement reflecting such agreement, as provided in Section 3(l)
hereof.
 
(b)  Each Holder of securities covered by the Shelf Registration Statement
(including the Initial Purchaser that is a Holder, in such capacity) severally
and not jointly agrees to indemnify and hold harmless the Company , each of its
directors, each of its officers, employees, Affiliates and agents of the Company
and each person who controls the Company within the meaning of either the Act or
the Exchange Act, to the same extent as the foregoing indemnity from the Company
to each such Holder, but only with reference to written information relating to
such Holder furnished to the Company by or on behalf of such Holder specifically
for inclusion in the documents referred to in the foregoing indemnity. This
indemnity agreement shall be acknowledged by each Notice Holder that is not an
Initial Purchaser in such Notice Holder’s Notice and Questionnaire and shall be
in addition to any liability that any such Notice Holder may otherwise have to
the Company.
 

--------------------------------------------------------------------------------


(c)  Promptly after receipt by an indemnified party under this Section 5 or
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 5, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve the
indemnifying party from liability under paragraph (a) or (b) above unless and to
the extent it did not otherwise learn of such action and such failure results in
the forfeiture by the indemnifying party of any substantial rights and defenses;
and (ii) will not, in any event, relieve the indemnifying party from any
obligations to any indemnified party other than the indemnification obligation
provided in paragraph (a) or (b) above. The indemnifying party shall be entitled
to appoint counsel (including local counsel) of the indemnifying party’s choice
at the indemnifying party’s expense to represent the indemnified party in any
action for which indemnification is sought (in which case the indemnifying party
shall not thereafter be responsible for the fees and expenses of any separate
counsel, other than local counsel if not appointed by the indemnifying party,
retained by the indemnified party or parties except as set forth below);
provided, however, that such counsel shall be reasonably satisfactory to the
indemnified party. Notwithstanding the indemnifying party’s election to appoint
counsel (including local counsel) to represent the indemnified party in an
action, the indemnified party shall have the right to employ separate counsel
(including local counsel), and the indemnifying party shall bear the reasonable
fees, costs and expenses of such separate counsel if (i) the use of counsel
chosen by the indemnifying party to represent the indemnified party would
present such counsel with a conflict of interest; (ii) the actual or potential
defendants in, or targets of, any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that there may be legal defenses available to it and/or other
indemnified parties that are different from or additional to those available to
the indemnifying party; (iii) the indemnifying party shall not have employed
counsel satisfactory to the indemnified party to represent the indemnified party
within a reasonable time after notice of the institution of such action; or
(iv) the indemnifying party shall authorize the indemnified party to employ
separate counsel at the expense of the indemnifying party. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened action in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party unless such settlement (i) includes
an unconditional release of such indemnified party from all liability on any
claims that are the subject matter of such action, (ii) does not include a
statement as to, or an admission of, fault, culpability or a failure to act by
or on behalf of an indemnified party, and (iii) does not include any undertaking
or obligation to act or to refrain from acting by the indemnified party.
 
(d)  In the event that the indemnity provided in paragraph (a) or (b) of this
Section 5 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, then each applicable indemnifying party shall have a joint
and several obligation to contribute to the aggregate losses, claims, damages
and liabilities (including legal or other expenses reasonably incurred in
connection with investigating or defending loss, claim, liability, damage or
action) (collectively “Losses”) to which such indemnified party may be subject
in such proportion as is appropriate to reflect the relative benefits received
by such indemnifying party, on the one hand, and such indemnified party, on the
other hand, from the Shelf Registration Statement which resulted in such Losses.
If the allocation provided by the immediately preceding sentence is unavailable
for any reason, the indemnifying party and the indemnified party shall
contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of such indemnifying party, on the
one hand, and such indemnified party, on the other hand, in connection with the
statements or omissions which resulted in such Losses as well as any other
relevant equitable considerations. Relative fault shall be determined by
reference to, among other things, whether any untrue or any alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information provided by the indemnifying party, on the one hand,
or by the indemnified party, on the other hand, the intent of the parties and
their relative knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission. The parties agree that it would not
be just and equitable if contribution were determined by pro rata allocation
(even if the Holders were treated as one entity for such purpose) or any other
method of allocation which does not take account of the equitable considerations
referred to above. Notwithstanding any other provision of this Section 5(d), the
Holders shall not be required to contribute any amount in excess of the amount
by which the net proceeds received by such Holders from the sale of the
Registrable Securities pursuant to the Shelf Registration Statement exceeds the
amount of damages which such Holders have otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. Notwithstanding the provisions of this paragraph (d), no person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 5, each person who
controls a Holder within the meaning of either the Act or the Exchange Act and
each director, officer, employee and agent of such Holder shall have the same
rights to contribution as such Holder, and each person who controls the Company
within the meaning of either the Act or the Exchange Act, each officer of the
Company and each director, employee or agent of the Company shall have the same
rights to contribution as the Company , subject in each case to the applicable
terms and conditions of this paragraph (d).
 

--------------------------------------------------------------------------------


(e)  The provisions of this Section 5 shall remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or the
Company or any of the indemnified persons referred to in this Section 5, and
shall survive the sale by a Holder of securities covered by the Shelf
Registration Statement.
 
6.  Underwritten Registrations.
 
 (a) In no event will the method of distribution of Registrable Securities take
the form of an underwritten offering without the prior written consent of the
Company.
 
(b)  If any shares of Registrable Securities covered by the Shelf Registration
Statement are to be sold in an underwritten offering, the Managing Underwriters
shall be selected by the Company, subject to the prior written consent of the
Majority Holders, which consent shall not be unreasonably withheld.
 
(c)  No person may participate in any underwritten offering pursuant to the
Shelf Registration Statement unless such person (i) agrees to sell such person’s
Registrable Securities on the basis reasonably provided in any underwriting
arrangements approved by the persons entitled hereunder to approve such
arrangements; and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.
 
7.  Registration Defaults.
 
If any of the following events shall occur, then the Company shall pay
additional interest (the “Additional Interest”) to the Holders as follows:
 
(a)  if the Shelf Registration Statement is not filed with the Commission on or
prior to the 120th day following the Closing Date, then commencing on the 121st
day after the Closing Date, Additional Interest shall accrue on the aggregate
outstanding principal amount of the Notes, at a rate of 0.25% per annum for the
first 90 days from and including such 121st day and 0.50% per annum thereafter;
or
 
(b)  if the Shelf Registration Statement is not declared effective by the
Commission (or has not become effective in the case of an Automatic Shelf
Registration Statement) on or prior to the 180th day following the Closing Date,
then commencing on the 181st day after the Closing Date, Additional Interest
shall accrue on the aggregate outstanding principal amount of the Notes, at a
rate of 0.25% per annum for the first 90 days from and including such 181st day
and 0.50% per annum thereafter; or
 
(c)  if the Shelf Registration Statement has been declared or become effective
but ceases to be effective or usable for the offer and sale of the Registrable
Securities (without being succeeded immediately by an effective replacement
shelf registration statement), or the Shelf Registration Statement or Prospectus
contained therein ceases to be usable in connection with the resales of
Registrable Securities for a period of time which exceeds 120 days in the
aggregate in any consecutive 12-month period because either (i) any event occurs
as a result of which the Prospectus forming part of such Shelf Registration
Statement would include any untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein in the light of the
circumstances under which they were made not misleading, (ii) it shall be
necessary to amend such Shelf Registration Statement or supplement the related
Prospectus to comply with the Act or Exchange Act or the respective rules
thereunder, or (iii) the occurrence or existence of any pending corporate
development or other material event with respect to us or a public filing with
the Commission that, in the Company’s reasonable discretion, makes it
appropriate to suspend the availability of a Shelf Registration Statement and
the related prospectus, then Additional Interest shall accrue on the aggregate
outstanding principal amount of the Notes at a rate of 0.25% per annum for the
first 90 days from and including the day following such 91st day and 0.50% per
annum thereafter;
 

--------------------------------------------------------------------------------


provided, however, that (1) upon the filing of the Shelf Registration Statement
(in the case of paragraph (a) above), (2) upon the effectiveness of the Shelf
Registration Statement (in the case of paragraph (b) above), or (3) upon such
time as the Shelf Registration Statement which had ceased to remain effective or
usable for resales again becomes effective and usable for resales (in the case
of paragraph (c) above), the Additional Interest shall cease to accrue.
 
Any amounts of Additional Interest due pursuant to this Section 7 will be
payable in cash on the next succeeding interest payment date to Holders entitled
to receive such Additional Interest on the relevant record dates for the payment
of interest. If any Note ceases to be outstanding during any period for which
Additional Interest is accruing, the Company will prorate the Additional
Interest payable with respect to such Note. Upon the cure of all Registration
Defaults then continuing, the accrual of Additional Interest will automatically
cease and the interest rate borne by the Notes will revert to the original
interest rate at such time.
 
If Additional Interest would be payable because of more than one Registration
Default, but at a rate of 0.25% per annum under one Registration Default and at
a rate of 0.50% per annum under the other, then the Additional Interest rate
shall be the higher rate of 0.50% per annum. Other than the Company’s obligation
to pay Additional Interest in accordance with this Section 7, the Company will
not have any liability for damages with respect to a Registration Default.
 
Notwithstanding any provision in this Agreement, in no event shall Additional
Interest accrue to holders of Common Stock issued upon conversion of the Notes.
 
8.  No Inconsistent Agreements.
 
The Company has not entered into, and agrees not to enter into, any agreement
with respect to its securities that is inconsistent with the registration rights
granted to the Holders herein.
 
9.  Rule 144A and Rule 144.
 
So long as any Registrable Securities remain outstanding, the Company shall use
its commercially reasonable efforts to file the reports required to be filed by
it under Rule 144A(d)(4) under the Act and the Exchange Act in a timely manner
and, if at anytime the Company is not required to file such reports, it will,
upon the written request of any Holder of Registrable Securities, make publicly
available information necessary to permit sales of such Holder’s Registrable
Securities pursuant to Rules 144 and 144A of the Act. The Company covenants that
it will use its commercially reasonable efforts to take such further action as
any Holder of Registrable Securities may reasonably request, all to the extent
required from time to time to enable such Holder to sell Registrable Securities
without registration under the Act within the limitation of the exemptions
provided by Rules 144 and 144A (including, without limitation, the requirements
of Rule 144A(d)(4)). Upon the written request of any Holder of Registrable
Securities, the Company shall deliver to such Holder a written statement as to
whether it has complied with such requirements, unless such statement has been
included in the Company’s most recent report filed with the Commission pursuant
to Section 13 or Section 15(d) of the Exchange Act. Notwithstanding the
foregoing, nothing in this Section 9 shall be deemed to require the Company to
register any of its securities pursuant to the Exchange Act.
 
10.  Listing.
 
 So long as any Registrable Securities are outstanding, the Company shall use
its commercially reasonable efforts to maintain the approval of the Registrable
Securities for listing on the Nasdaq Global Market or such other exchange or
trading market as the Common Stock is then listed.
 
11.  Amendments and Waivers.
 
The provisions of this Agreement may not be amended, qualified, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the Company has obtained the written consent of the
Majority Holders; provided that, with respect to any matter that directly or
indirectly affects the rights of the Initial Purchaser (in its capacity as such)
hereunder, the Company shall obtain the written consent of the Initial
Purchaser; provided, however, that no consent is necessary from any Holders in
the event that this Agreement is amended, modified or supplemented for the
purpose of curing any ambiguity, defect or inconsistency that does not adversely
affect the rights of Holders; and provided, further, that the provisions of this
Article 11 may not be amended, qualified, modified or supplemented, and waivers
or consents to departures from the provisions hereof may not be given, unless
the Company has obtained the written consent of the Initial Purchaser and each
Holder. Without the consent of the Holder of each Note, no modification may
change the provisions relating to the payment of Additional Interest.
 
12.  Notices.
 
All notices and other communications provided for or permitted hereunder shall
be made in writing by hand-delivery, first-class mail, telex, telecopier or air
courier guaranteeing overnight delivery:
 

--------------------------------------------------------------------------------


(a)  if to a Holder, at the most current address given by such holder to the
Company in accordance with the provisions of the Notice and Questionnaire;
 
(b)  if to the Initial Purchaser, initially at the address or addresses set
forth in the Purchase Agreement; and
 
(c)  if to the Company, initially at its address set forth in the Purchase
Agreement.
 
All such notices and communications shall be deemed to have been duly given when
received.
 
The Initial Purchaser or the Company by notice to the other parties may
designate additional or different addresses for subsequent notices or
communications.
 
Notwithstanding the foregoing, notices given to Holders holding Notes in
book-entry form may be given through the facilities of DTC or any successor
depository.
 
13.  Remedies.
 
Each Holder, in addition to being entitled to exercise all rights provided to it
herein or in the Purchase Agreement or granted by law, including recovery of
liquidated or other damages, will be entitled to specific performance of its
rights under this Agreement. The Company agrees that monetary damages would not
be adequate compensation for any loss incurred by reason of a breach of the
provisions of this Agreement and hereby agrees to waive in any action for
specific performance the defense that a remedy at law would be adequate.
 
14.  Successors.
 
This Agreement shall inure to the benefit of and be binding upon the parties
hereto, their respective successors and assigns, including, without the need for
an express assignment or any consent by the Company thereto, subsequent Holders
of Registrable Securities, and the indemnified persons referred to in Section 5
hereof. The Company hereby agrees to extend the benefits of this Agreement to
any Holder of Registrable Securities, and any such Holder may specifically
enforce the provisions of this Agreement as if an original party hereto.
 
15.  Counterparts.
 
This Agreement may be signed in one or more counterparts, each of which shall
constitute an original and all of which together shall constitute one and the
same agreement.
 
16.  Headings.
 
The section headings used herein are for convenience only and shall not affect
the construction hereof.
 
17.  Applicable Law.
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable to contracts made and to be performed in the
State of New York. The parties hereto each hereby waive any right to trial by
jury in any action, proceeding or counterclaim arising out of or relating to
this Agreement.
 
18.  Severability.
 
In the event that any one of more of the provisions contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired or affected thereby, it being
intended that all of the rights and privileges of the parties shall be
enforceable to the fullest extent permitted by law.
 
19.  Notes Held by the Company, etc.
 
Whenever the consent or approval of Holders of a specified percentage of
principal amount of Notes is required hereunder, Notes held by the Company or
its Affiliates (other than subsequent Holders of Notes if such subsequent
Holders are deemed to be Affiliates solely by reason of their holdings of such
Notes) shall not be counted in determining whether such consent or approval was
given by the Holders of such required percentage.
 

--------------------------------------------------------------------------------



If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement by and between
the Company and the Initial Purchaser.
 
Very truly yours,
 
Linear Technology Corporation
 
By:
       
Name:
 
Title:



 
The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.
 
Credit Suisse Securities (USA) LLC
 
By:
       
Name:
 
Title:





 